Exhibit 10.45

 

FIRST AMENDMENT TO PURCHASE AND SALE CONTRACT

            This First Amendment to Purchase and Sale Contract (this “
Amendment”) is made as of August 25, 2009, between ANGELES INCOME PROPERTIES,
LTD. II, a California limited partnership, with an address at 4582 South Ulster
Street Parkway, Suite 1100, Denver, Colorado 80237 (“ Seller”) and LIGHTHOUSE
PROPERTY INVESTMENTS, LLC, a New Jersey limited liability company, with an
address at 2 Executive Drive, Suite 470, Fort Lee, NJ 07024 (“ Purchaser”).

W I T N E S S E T H:

            WHEREAS, Seller and Purchaser entered into a Purchase and Sale
Contract dated as of August 5, 2009 (the “ Agreement”) with respect to the sale
of certain property known as Deer Creek Apartments located in Middlesex County,
New Jersey, as described in the Agreement; and

            WHEREAS, Seller and Purchaser desire to amend the Agreement on the
terms set forth herein.

            NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the sum of $10.00 and other good and valuable consideration, the
mutual receipt and legal sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.      Capitalized Terms.     Capitalized terms used in this Amendment shall
have the meanings given to them in the Agreement, except as expressly otherwise
defined herein.

2.      Loan Assumption Application Submittal Deadline.  The first sentence of
Section 4.7.5 is hereby deleted and replaced as follows: “Purchaser further
acknowledges that the Assumed Loan Documents require the satisfaction by
Purchaser of certain requirements as set forth therein to allow for the Loan
Assumption and Release.  Accordingly, Purchaser, at its sole cost and expense
and on or prior to September 3, 2009 (the “ Loan Assumption Application
Submittal Deadline”), shall satisfy the requirements set forth in the Assumed
Loan Documents to allow for the Loan Assumption and Release, including, without
limitation, submitting a substantially complete application to each of the
Lenders for assumption of the Loans together with all documents and information
required in connection therewith (collectively, the “ Loan Assumption
Application”).”

3.      Miscellaneous.           This Amendment may be executed in counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall constitute a single instrument and may be delivered by facsimile
transmission, and any such facsimile transmitted Amendment shall have the same
force and effect, and be as binding, as if original signatures had been
delivered.  As modified hereby, all the terms of the Agreement are hereby
ratified and confirmed and shall continue in full force and effect.


            IN WITNESS WHEREOF, the parties hereto have executed this Amendment
as of the date and year hereinabove written.

 

Seller:

 

ANGELES INCOME PROPERTIES, LTD. II, a California limited partnership

 

By:       ANGELES REALTY CORPORATION II, a California corporation, its managing
general partner

 

By:  /s/John Spiegleman

Name:  John Spiegleman

Title:  Senior Vice President

Purchaser:

LIGHTHOUSE PROPERTY INVESTMENTS, LLC, a New Jersey limited liability company

By:  /s/Meyer Orbach
Name:  Meyer Orbach
Title:  Managing Member

 

 